Name: Commission Regulation (EC) NoÃ 214/2007 of 28 February 2007 amending Regulation (EEC) NoÃ 2454/93 laying down provisions for the implementation of Council Regulation (EEC) NoÃ 2913/92 establishing the Community Customs Code
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 1.3.2007 EN Official Journal of the European Union L 62/6 COMMISSION REGULATION (EC) No 214/2007 of 28 February 2007 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Commission Regulation (EEC) No 2454/93 (2) lays down a management system for tariff quotas. To reduce the administrative burden and costs at importation and to promote uniformity of treatment, provision has been made that certain tariff quotas are to be considered as critical. Experience with the system and improved use of electronic exchange of data between the Member States and the Commission have shown that the criteria used in determining the critical status can be further relaxed without a risk to the Community's own resources. Accordingly a tariff quota should be considered as critical where 90 % of the initial quota volume, instead of 75 % as in the current system, has been used. (2) The need to carry out surveillance of goods in order to obtain data related to imports and exports has increased considerably. As a consequence, in cases of surveillance of goods, Member States should provide to the Commission, more frequently than under the current system, data on customs declarations for release for free circulation or on export declarations. Where such data are not available or are only partially available on the date of the customs declaration under a simplified procedure, they should be provided afterwards. (3) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. In Article 308a(10), the term ECU 10 is replaced by 10 euro. 2. Article 308c is amended as follows: (a) in paragraph 1, the percentage 75 % is replaced by 90 %; (b) in paragraph 3, the percentage 75 % is replaced by 90 %. 3. Article 308d is replaced by the following: Article 308d 1. Where Community surveillance is to be carried out, the Member States shall provide to the Commission at least once every week data on customs declarations for release for free circulation or on export declarations. The Member States shall cooperate with the Commission to determine which data are required from customs declarations for release for free circulation or from export declarations. 2. The data provided under paragraph 1 by individual Member States shall be treated as confidential. However, aggregate data for each Member State shall be available for authorised users in all Member States. The Member States shall cooperate with the Commission to set up the practical rules on authorised access to the aggregate data. 3. In respect of certain goods surveillance shall be carried out on a confidential basis. 4. Where under the simplified procedures referred to in Articles 253 to 267 and Articles 280 to 289, the data referred to in paragraph 1 of this Article are not available, the Member States shall provide to the Commission the data available at the date of acceptance of the complete or supplementary declaration. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1875/2006 (OJ L 360, 19.12.2006, p. 64).